Citation Nr: 1040683	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-40 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for a low back disorder. 



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

In February 2010 the Veteran testified in Houston, Texas, at a 
Travel Board hearing before a Veterans Law Judge.  A transcript 
of that proceeding is of record and has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a 
low back disorder.  Specifically, the Veteran contends that 
service connection is warranted for this condition due to 
aggravation in service.  The Board finds that additional 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to the 
RO/AMC for further action as described below.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (2002); 38 C.F.R. § 3.303(a) (2010).  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Every person employed in the active military, naval or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorder noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.  

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  A 
pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

In this case, the Veteran's June 1968 entrance examination 
indicates that the Veteran had preexisting back problems, noted 
as a herniated disc and recurrent back pain.  This was 
accompanied by private treatment records from a chiropractor 
indicating that he had been treating the Veteran for a back 
condition since September 1967.  Those records indicate that an 
x-ray of the lumbar spine showed cronal actioulations of the left 
facets on L3 and L4 lumbar vertebrae and sagital articulation of 
the right facet at L3 and L4 vertebrae.  Grade one 
spondylolisthesis of the third lumbar vertebrae was also 
indicated.   Subsequent service treatment records from August 
1968 indicate that the Veteran was treated on one occasion for 
back strain.  No additional complaints or treatment in service 
are noted.  

In his August 2010 hearing before a Veterans Law Judge the 
Veteran stated that he was not afforded a separation examination.  
However, service treatment records do indicate that the signed a 
separation examination form in March 1970.  That report does not 
reference any current back problems and indicates that the 
Veteran denied all illnesses.  

Post-service treatment records first indicate treatment for a 
back condition in April 1987, and continue through April 2003.  
VA treatment records from 2003 through 2010 also show complaints 
of low back pain with a diagnosis of degeneration of the lumbar 
spine.

During the August 2010 hearing before a Veterans Law Judge the 
Veteran stated that he served as a platoon medic while in Vietnam 
and that he had to carry supplies which would sometimes weight 
over 100 pounds.  He also stated that his back ached in service.  

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with this issue, and that the 
evidence of record is insufficient for the Board to render a 
decision.  The Veteran's service treatment records are sufficient 
to require VA to obtain a medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Consequently, this matter 
must be remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the examiner 
should determine whether the Veteran's in-service report of back 
strain indicates a worsening of his preexisting back disorder.  

This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination in support 
of his claim for service connection for a low 
back disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  Following 
a thorough evaluation the examiner is ask to 
determine whether it is at least as likely as 
not (50 percent or greater probability) that 
the Veteran's in-service treatment for back 
strain represents an increase in severity.  
If the examiner determines that the Veteran's 
back disorder did not increase in severity 
during service, the examiner should so 
indicate.  However, if the examiner finds 
that the Veteran's back disorder did increase 
in severity during service, then the examiner 
should express an opinion as to whether this 
increase in severity was due to the natural 
progression of the disease. 

A complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

